Filed 6/1/21 P. v. Jones CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                   B304877

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. BA468604)
         v.

KEVIN JONES,

         Defendant and Appellant.

      APPEAL from a judgment of the Superior Court of
Los Angeles County, Renee F. Korn, Judge. Affirmed in part,
modified, and remanded with directions.

      Melissa J. Kim, under appointment by the Court of Appeal,
for Defendant and Appellant.

      Matthew Rodriquez, Acting Attorney General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Zee Rodriguez and
Douglas L. Wilson, Deputy Attorneys General, for Plaintiff and
Respondent.
                ______________________________
       In an information filed by the Los Angeles County District
Attorney’s Office, defendant and appellant Kevin Jones was
charged with one count of felony carrying a concealed firearm
(Pen. Code, § 25400, subd. (a)(2); count 1)1 and one count of
misdemeanor carrying a concealed firearm (§ 25400, subd. (c)(7);
count 2). Defendant pled no contest to both counts.
       Pursuant to a plea agreement, defendant’s sentencing was
stayed 18 months with the understanding that if he obeyed all
laws and completed 400 hours of community service, the felony
count would be withdrawn. When, 18 months later, defendant
was unable to prove that he had completed the community
service requirement, the trial court placed him on probation for
three years and ordered him to serve 17 days in county jail, credit
for time served, and to perform 400 hours of community service.2
       Defendant timely appealed. After reviewing the record,
defendant’s appointed counsel filed an opening brief pursuant to
People v. Wende (1979) 25 Cal.3d 436, in which no arguable
issues were raised. On December 4, 2020, we informed defendant
that he had 30 days within which to personally submit any
grounds for appeal, contentions, or arguments for us to consider.
We received no response.




1     All further statutory references are to the Penal Code
unless otherwise indicated.
2    The trial court left open the possibility that if defendant
completed his community service and obeyed all laws for 18
months, he could seek a reduction of his felony charge to a
misdemeanor.




                                 2
       Our independent examination of the appellate record
revealed an arguable issue regarding whether defendant was
entitled to a reduction of his probation term pursuant to recently
enacted Assembly Bill No. 1950 (2019-2020 Reg. Sess.) (AB 1950).
We requested, and received, briefing from the parties addressing
this issue. Defendant argues that, under AB 1950, his three-year
probation term must be reduced to two years. The People do not
contest the applicability of AB 1950 to this case.3
       We conclude that defendant is entitled to a reduction of his
term of probation from three years to two years. We modify the
judgment and remand. We otherwise affirm.
                           DISCUSSION
       At the time of defendant’s sentencing, “the trial court had
discretion to order probation ‘for a period of time not exceeding
the maximum possible term of the sentence’ or, where the
maximum possible term was five years or less, for a maximum of
five years. (Former § 1203.1, subd. (a).)” (People v. Stewart
(2021) 62 Cal.App.5th 1065, 1070 (Stewart).) During the
pendency of this appeal, AB 1950 became effective on January 1,
2021, and amended section 1203.1, subdivision (a), to limit felony
probation to a maximum term of two years with exceptions not
applicable here. (Stats. 2020, ch. 328, § 2; § 1203.1, subds. (a) &
(m); Stewart, at p. 1070.)




3    The People ask us to remand for the trial court to
terminate probation consistent with AB 1950.




                                3
       As an ameliorative law with no express savings clause, we
presume that the Legislature intended AB 1950 to apply
retroactively to nonfinal convictions like defendant’s. (People v.
Quinn (2021) 59 Cal.App.5th 874, 879–885 (Quinn); People v.
Sims (2021) 59 Cal.App.5th 943, 947, 964 (Sims); Stewart, supra,
82 Cal.App.5th at p. 1073; see In re Estrada (1965) 63 Cal.2d 740,
744–747.) Accordingly, the maximum term of defendant’s
probation as to count 1 is now two years. (Quinn, supra, at
p. 885; Stewart, supra, at p. 1079.)
       We remand the matter to the trial court to correct the
minute order governing the length and terms of probation to
reflect a two-year term of formal probation. Should either the
People or defendant wish to make further motions regarding the
length or terms of probation, each may file the appropriate
motion(s) with the trial court.




                                4
                            DISPOSITION
       The term of probation imposed as to count 1 is reduced
from three years to two years. The matter is remanded and the
trial court is directed to correct the minute order to reflect the
imposition of a two-year term of formal probation, and to notify
the Los Angeles County Department of Probation of the change to
defendant’s probationary term. In all other respects, the
judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST


We concur:



________________________, J.
CHAVEZ



________________________, J.
HOFFSTADT




                                 5